

117 HR 1691 IH: Second Amendment Protection Act
U.S. House of Representatives
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1691IN THE HOUSE OF REPRESENTATIVESMarch 9, 2021Mr. Higgins of Louisiana introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Transportation and Infrastructure, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Homeland Security to issue guidance to identify firearms business operations of licensed manufacturers and licensed dealers as essential businesses during certain national emergencies, and for other purposes.1.Short titleThis Act may be cited as the Second Amendment Protection Act.2.Guidance on essential businessNot later than 180 days after the date of enactment of this Act, the Secretary of Homeland Security shall issue guidance to identify firearms business operations of licensed manufacturers and licensed dealers, as such terms are defined in section 921(a) of title 18, United States Code, as essential businesses for purposes of any State or local government order relating to a National Emergency declared under section 201 of the National Emergencies Act (50 U.S.C. 1622) or a major disaster declared under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170a). 3.Authority to conduct interstate firearms transactions(a)Firearms dispositionsSection 922(b)(3)(A) of title 18, United States Code, is amended—(1)by striking rifle or shotgun and inserting firearm;(2)by striking located and inserting located or temporarily located; and(3)by striking both such States and inserting the State in which the transfer is conducted and the State of residence of the transferee.(b)Dealer locationSection 923 of such title is amended—(1)in subsection (j)—(A)in the first sentence, by striking , and such location is in the State which is specified on the license; and(B)in the last sentence—(i)by inserting transfer, after sell,; and(ii)by striking all that follows Act and inserting a period; and(2)by adding at the end the following:(m)Nothing in this chapter shall be construed to prohibit the sale, transfer, delivery, or other disposition of a firearm or ammunition—(1)by a person licensed under this chapter to another person so licensed, at any location in any State; or(2)by a licensed importer, licensed manufacturer, or licensed dealer to a person not licensed under this chapter, at a temporary location described in subsection (j) in any State..4.Allowing a member of the Armed Forces on active duty, or a spouse of the member to own a firearm in their place of residence and in the State in which stationedSection 921 of title 18, United States Code, is amended by striking subsection (b) and inserting the following:(b)For purposes of this chapter:(1)A member of the Armed Forces on active duty, or a spouse of the member, is a resident of—(A)the State in which the person maintains legal residence;(B)the State in which the permanent duty station of the member is located; and(C)the State in which the member maintains a place of abode from which the member commutes each day to the permanent duty station.(2)An officer or employee of the United States (other than a member of the Armed Forces) stationed outside the United States for a period exceeding one year, or a spouse residing with such an officer or employee, is a resident of the State in which the person maintains legal residence..5.Reciprocity for the carrying of certain concealed firearms(a)In generalChapter 44 of title 18, United States Code, is amended by inserting after section 926C the following:926D.Reciprocity for the carrying of certain concealed firearms(a)Notwithstanding any provision of the law of any State or political subdivision thereof (except as provided in subsection (b)) and subject only to the requirements of this section, a person who is not prohibited by Federal law from possessing, transporting, shipping, or receiving a firearm, who is carrying a valid identification document containing a photograph of the person, and who is carrying a valid license or permit which is issued pursuant to the law of a State and which permits the person to carry a concealed firearm or is entitled to carry a concealed firearm in the State in which the person resides, may possess or carry a concealed handgun (other than a machine gun or destructive device) that has been shipped or transported in interstate or foreign commerce, in any State that—(1)has a statute under which residents of the State may apply for a license or permit to carry a concealed firearm; or(2)does not prohibit the carrying of concealed firearms by residents of the State for lawful purposes.(b)This section shall not be construed to supersede or limit the laws of any State that—(1)permit private persons or entities to prohibit or restrict the possession of concealed firearms on their property; or(2)prohibit or restrict the possession of firearms on any State or local government property, installation, building, base, or park.(c)(1)A person who carries or possesses a concealed handgun in accordance with subsections (a) and (b) may not be arrested or otherwise detained for violation of any law or any rule or regulation of a State or any political subdivision thereof related to the possession, transportation, or carrying of firearms unless there is probable cause to believe that the person is doing so in a manner not provided for by this section. Presentation of facially valid documents as specified in subsection (a) is prima facie evidence that the individual has a license or permit as required by this section.(2)When a person asserts this section as a defense in a criminal proceeding, the prosecution shall bear the burden of proving, beyond a reasonable doubt, that the conduct of the person did not satisfy the conditions set forth in subsections (a) and (b).(3)When a person successfully asserts this section as a defense in a criminal proceeding, the court shall award the prevailing defendant a reasonable attorney’s fee.(d)(1)A person who is deprived of any right, privilege, or immunity secured by this section, under color of any statute, ordinance, regulation, custom, or usage of any State or any political subdivision thereof, may bring an action in any appropriate court against any other person, including a State or political subdivision thereof, who causes the person to be subject to the deprivation, for damages or other appropriate relief.(2)The court shall award a plaintiff prevailing in an action brought under paragraph (1) damages and such other relief as the court deems appropriate, including a reasonable attorney’s fee.(e)In subsection (a):(1)The term identification document means a document made or issued by or under the authority of the United States Government, a State, or a political subdivision of a State which, when completed with information concerning a particular individual, is of a type intended or commonly accepted for the purpose of identification of individuals.(2)The term handgun includes any magazine for use in a handgun and any ammunition loaded into the handgun or its magazine.(f)(1)A person who possesses or carries a concealed handgun under subsection (a) shall not be subject to the prohibitions of section 922(q) with respect to that handgun.(2)A person possessing or carrying a concealed handgun in a State under subsection (a) may do so in any of the following areas in the State that are open to the public:(A)A unit of the National Park System.(B)A unit of the National Wildlife Refuge System.(C)Public land under the jurisdiction of the Bureau of Land Management.(D)Land administered and managed by the Army Corps of Engineers.(E)Land administered and managed by the Bureau of Reclamation.(F)Land administered and managed by the Forest Service..(b)Clerical amendmentThe table of sections for such chapter is amended by inserting after the item relating to section 926C the following:926D. Reciprocity for the carrying of certain concealed firearms..(c)SeverabilityNotwithstanding any other provision of this Act, if any provision of this section, or any amendment made by this section, or the application of such provision or amendment to any person or circumstance is held to be unconstitutional, this section and amendments made by this section and the application of such provision or amendment to other persons or circumstances shall not be affected thereby.(d)Effective dateThe amendments made by this section shall take effect 90 days after the date of the enactment of this Act.6.Reciprocity for the carrying of handguns(a)In generalChapter 44 of title 18, United States Code, is further amended by inserting after section 926D the following:926E.Reciprocity for the carrying of handguns(a)Notwithstanding any provision of the law of any State or political subdivision thereof (except as provided in subsection (b)) and subject only to the requirements of this section, a person who is not prohibited by Federal law from possessing, transporting, shipping, or receiving a firearm, who is carrying a valid identification document containing a photograph of the person, and who is carrying a valid license or permit which is issued pursuant to the law of a State and which permits the person to carry a handgun or is entitled to carry a handgun in the State in which the person resides, may possess or carry a handgun (other than a machine gun or destructive device) that has been shipped or transported in interstate or foreign commerce, in any State that—(1)has a statute under which residents of the State may apply for a license or permit to carry a handgun; or(2)does not prohibit the carrying of handguns by residents of the State for lawful purposes.(b)This section shall not be construed to supersede or limit the laws of any State that—(1)permit private persons or entities to prohibit or restrict the possession of handguns on their property; or(2)prohibit or restrict the possession of handguns on any State or local government property, installation, building, base, or park.(c)(1)A person who carries or possesses a handgun in accordance with subsections (a) and (b) may not be arrested or otherwise detained for violation of any law or any rule or regulation of a State or any political subdivision thereof related to the possession, transportation, or carrying of firearms unless there is probable cause to believe that the person is doing so in a manner not provided for by this section. Presentation of facially valid documents as specified in subsection (a) is prima facie evidence that the individual has a license or permit as required by this section.(2)When a person asserts this section as a defense in a criminal proceeding, the prosecution shall bear the burden of proving, beyond a reasonable doubt, that the conduct of the person did not satisfy the conditions set forth in subsections (a) and (b).(3)When a person successfully asserts this section as a defense in a criminal proceeding, the court shall award the prevailing defendant a reasonable attorney’s fee.(d)(1)A person who is deprived of any right, privilege, or immunity secured by this section, under color of any statute, ordinance, regulation, custom, or usage of any State or any political subdivision thereof, may bring an action in any appropriate court against any other person, including a State or political subdivision thereof, who causes the person to be subject to the deprivation, for damages or other appropriate relief.(2)The court shall award a plaintiff prevailing in an action brought under paragraph (1) damages and such other relief as the court deems appropriate, including a reasonable attorney’s fee.(e)In subsection (a):(1)The term identification document means a document made or issued by or under the authority of the United States Government, a State, or a political subdivision of a State which, when completed with information concerning a particular individual, is of a type intended or commonly accepted for the purpose of identification of individuals.(2)The term handgun includes any magazine for use in a handgun and any ammunition loaded into the handgun or its magazine.(f)(1)A person who possesses or carries a handgun under subsection (a) shall not be subject to the prohibitions of section 922(q) with respect to that handgun.(2)A person possessing or carrying a handgun in a State under subsection (a) may do so in any of the following areas in the State that are open to the public:(A)A unit of the National Park System.(B)A unit of the National Wildlife Refuge System.(C)Public land under the jurisdiction of the Bureau of Land Management.(D)Land administered and managed by the Army Corps of Engineers.(E)Land administered and managed by the Bureau of Reclamation.(F)Land administered and managed by the Forest Service..(b)Clerical amendmentThe table of sections for such chapter is further amended by inserting after the item relating to section 926D the following:926E. Reciprocity for the carrying of handguns..(c)SeverabilityNotwithstanding any other provision of this Act, if any provision of this section, or any amendment made by this section, or the application of such provision or amendment to any person or circumstance is held to be unconstitutional, this section and amendments made by this section and the application of such provision or amendment to other persons or circumstances shall not be affected thereby.(d)Effective dateThe amendments made by this section shall take effect 90 days after the date of the enactment of this Act.7.Tax credit for firearm safety courses and firearm safety storage devices(a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 25D the following new section:25E.Firearm safety credit(a)In generalIn the case of an individual, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to 5 percent of so much of the qualified firearm safety expenditures of the taxpayer for the taxable year as does not exceed $2,000.(b)Qualified firearm safety expendituresFor purposes of this section—(1)In generalThe term qualified firearm safety expenditures means an amount paid or incurred by the taxpayer—(A)for the purchase of a firearm safety storage device the first use of which is by the taxpayer, or(B)which is required for enrollment and attendance by the taxpayer in any firearm safety course which is completed by the taxpayer.(2)Firearm safety storage deviceThe term firearm safety storage device means any device—(A)the principal purpose of which is denying unauthorized access to, or rendering inoperable, a firearm or ammunition, and(B)which, when locked, can only be opened by combination, key, or biometric information.(3)Firearm safety courseA course shall not be treated as a firearm safety course for purposes of this section unless such course is certified by the State in which it is held..(b)Clerical amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 25D the following new item:Sec. 25E. Firearm safety credit..(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.